Citation Nr: 1617699	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for systemic lupus. 

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory condition, variously claimed as asthma, bronchitis, and/or restrictive lung disease. 

3. Entitlement to service connection for systemic lupus, to include as secondary to exposure to contaminated water at Camp Lejeune.

4. Entitlement to service connection for a respiratory disability, to include as secondary to exposure to contaminated water at Camp Lejeune.

5. Entitlement to service connection for swallowing difficulty, to include as secondary to exposure to contaminated water at Camp Lejeune.

6. Entitlement to service connection for stomach ulcers, to include as secondary to exposure to contaminated water at Camp Lejeune.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980, and from November 1980 to August 1982.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the appeal has since been transferred to the RO in San Diego, California. 

The Board has recharacterized the Veteran's reopened service connection claim for restrictive lung disease, asthma, and/or bronchitis, more broadly as a respiratory disability to ensure that all potential respiratory disorders are addressed. See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).
The Veteran testified before the undersigned Veterans Law Judge at a Video Conference hearing in February 2016; a transcript of that proceeding has been associated with the record. 


FINDINGS OF FACT

1. In an unappealed June 2006 adjudication, the RO declined to reopen a claim of service connection for systemic lupus. 

2. Evidence added to the record since the last final denial is new and material and raises a reasonable possibility of substantiating the claim for service connection for systemic lupus. 

3. In an unappealed June 2006 adjudication, the RO declined to reopen a claim of service connection for a respiratory disability, claimed as asthma and bronchitis due to asbestos; thereafter, in an unappealed May 2009 adjudication, the RO denied service connection for restrictive lung disease due to asbestos. 

4. Evidence added to the record since the last final denials is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a respiratory disability, variously claimed as asthma, bronchitis, and/or restrictive lung disease.  

5. The Veteran was stationed at Camp Lejeune during the period of time for which exposure to contaminated drinking water has been presumed.

6. Lupus, restrictive lung disease, and gastric/stomach ulcers were detected many years after the Veteran's active service, and are not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to contaminated water at Camp Lejeune.

7. A diagnosis of a disorder manifested by difficulty swallowing is not demonstrated by the evidence of record. 


CONCLUSIONS OF LAW

1. Evidence received since the June 2006 RO adjudication that declined to reopen a claim of service connection for systemic lupus, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

2. Evidence received since the June 2006 RO adjudication that declined to reopen a claim of service connection for a respiratory disability (claimed as asthma and bronchitis), and since the May 2009 adjudication that denied a claim of service connection for restrictive lung disease, is new and material; the claim(s) is/are reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

3. The criteria for entitlement to service connection for a disability manifested by difficulty swallowing have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4. The criteria for entitlement to service connection for systemic lupus have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

5. The criteria for entitlement to service connection for gastric/stomach ulcers have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

6. The criteria for entitlement to service connection for a respiratory disorder, diagnosed as restrictive lung disease, have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103  and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2011, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and appropriate VA examinations that addressed the current nature and etiology of the claimed lupus, difficulty swallowing disability, ulcer disability, and respiratory disability.  There is no duty to obtain an opinion addressing whether the claimed respiratory disability is due to asbestos exposure because there is no credible evidence of an in-service event and no indication of a link between the claimed respiratory disability and asbestos exposure.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

As noted, the Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)(2015) requires that the VLJ who chairs a hearing to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issues on appeal and focused on the elements necessary to substantiate the claims for service connection.  Both the VLJ and the Veteran's representative asked specific questions directed at identifying the nature and onset of the claimed conditions.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

New and Material Evidence 

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c)(West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a)(2015). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Whether or not the RO reopened the claim, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Lupus

By way of brief procedural history, the RO denied the Veteran's initial claim for service connection for systemic lupus in a July 2004 rating decision on the basis that this condition was not shown as occurred in or caused by active military service.  At the time of the decision, the evidence of record consisted of service treatment records, VA treatment records dated from 2001 to 2004, and a statement from the Veteran.  

The Veteran was notified of the denial by a letter dated the same month; he did not appeal this specific issue and did not submit any pertinent evidence within one year of the decision. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per § 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  The July 2004 rating decision is accordingly final with respect to this issue. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Veteran subsequently sought to reopen the service connection claim for lupus in January 2006.  In a June 2006 rating decision, the RO declined to reopen the previously denied lupus claim because no new and material evidence had been received.  The Veteran did not appeal this issue and did not submit any pertinent evidence within one year of the decision.  The June 2006 rating decision is the last final decision of record. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The evidence received since the last final decision includes an October 2011 VA lupus examination report with an accompanying etiology opinion, and a new theory of entitlement raised by the Veteran in a March 2011 statement, and again at his February 2016 Board hearing. See Hearing Transcript, generally (Veteran asserts lupus is related to exposure to contaminated water while stationed at Camp Lejeune). 

This evidence is new since the prior final denials.  Moreover, this evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Accordingly, the claim for service connection for lupus is reopened. 

A Respiratory Disability 

By way of brief procedural history, the RO denied the Veteran's initial clam for service connection for a respiratory disability, claimed as bronchitis and asthma due to asbestos exposure, in a July 2004 rating decision.  The RO denied the claim, in part, because asbestos exposure was not demonstrated by the record, and because the Veteran did not have a current disease associated with asbestos exposure.  At the time of the decision, the evidence of record consisted of service treatment records, VA treatment records dated from 2001 to 2004, and statements from the Veteran.  

The Veteran was notified of the denial by a letter dated the same month; he did not appeal this specific issue and did not submit any pertinent evidence within one year of the decision. Bond, supra.  The July 2004 rating decision is accordingly final with respect to this issue. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Veteran subsequently sought to reopen the service connection claim for a respiratory disability, claimed as bronchitis and asthma, in January 2006.  In a June 2006 rating decision, the RO declined to reopen the previously denied claim because no new and material evidence had been received.  The Veteran did not appeal this issue and did not submit any pertinent evidence within one year of the decision.  The June 2006 rating decision is thus final. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In July 2008, the RO received evidence of restrictive lung disease along with a  claim for asbestosis.  Thereafter, in a December 2008 rating decision, the RO denied service connection for restrictive lung disease, claimed as asbestosis.  The RO denied the claim on the basis that asbestos exposure was not demonstrated by the record, and because the Veteran did not have a current disease associated with asbestos exposure.  

In May 2009, the RO confirmed its previous denial of the Veteran's claim for restrictive lung disease due to asbestos.  The Veteran was notified of the denial by a letter dated the same month; he did not appeal this specific issue and did not submit any pertinent evidence within one year of the decision. Bond, supra.  The May 2009 rating decision is accordingly final with respect to this issue. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Most recently, in March 2011, the Veteran submitted a claim requesting service connection for "breathing problems" as a result of exposure to contaminated water at Camp Lejeune.  The RO treated this as a claim to reopen the previously denied claims of service connection for a respiratory disability, to include restrictive lung disease, asthma, and bronchitis. See April 2012 Rating Decision currently on appeal. 

The evidence received since the last final decisions includes an October 2011 VA lupus examination report with an accompanying etiology opinion, VA treatment records, and a new theory of entitlement raised by the Veteran in a March 2011 statement, and again at his February 2016 Board hearing. See Hearing Transcript, generally (Veteran asserts his respiratory problems are related to exposure to contaminated water while stationed at Camp Lejeune). 

This evidence is new since the prior final denials.  Moreover, this evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); see shade, supra.  Accordingly, the claim for service connection for a respiratory disability, variously claimed as asthma, bronchitis, and restrictive lung disease, is reopened.

Service Connection - Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include lupus and ulcers, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as lupus and ulcers is through a demonstration of continuity of symptomatology. 

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 (which has been rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project) in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility. The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard. In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

The Veteran contends his claimed lupus, stomach ulcers, difficulty swallowing, and respiratory disability were caused by exposure to contaminated water at Camp Lejeune. See Board Hearing Transcript, generally.  The Board notes that the Veteran previously claimed that his respiratory disability was due to in-service asbestos exposure; however, during his hearing before the undersigned, he clarified that he was not seeking entitlement on this basis. See Hearing Transcript, p. 6. 

The Veteran's service treatment records are negative for complaints or treatment of stomach ulcers, a disability manifested by difficulty swallowing, a chronic respiratory disorder, or lupus.  The Board notes that the Veteran was treated on two occasions for an upper respiratory infection (URI), but the evidence indicates that the URIs were acute and transitory in nature and resolved prior to discharge.  Indeed, separation examination noted a normal clinical evaluation of the lungs and chest.  A contemporaneous July 1982 chest x-ray was within normal limits.  As discussed at length below, lung/respiratory problems were not shown until many years after separation from service, and, according to the Veteran's own testimony, did not manifest during service. See Hearing Transcript, pp. 5-6. 

Following service, VA treatment records reflect that the Veteran was first diagnosed/treated for lupus in 1988; restrictive lung disease in 2006; a history of shortness of breath/asthma in 1992; a history of peptic ulcer disease in 1988; and complaints related to difficulty swallowing in 2011.  

The Veteran underwent a VA examination in October 2011.  At that time, he was diagnosed with restrictive lung disease, systemic lupus erythematosus, and a history of peptic ulcer disease, but no current ulcer disease.  The examiner acknowledged the Veteran's recent reports of difficulty swallowing but did not diagnose any current disability associated with this subjective symptom.  

With respect to the claimed respiratory disability, or restrictive lung disease, the VA examiner noted a long-standing history of dyspnea with exertion dating back to the 1980s, which correlated with his presentation of lupus pruritus.  The examiner noted subsequent pulmonary function studies which confirmed restrictive lung disease.  The examiner opined that restrictive lung disease "can be a result of collagen vascular disease such as lupus or rheumatoid arthritis" and that restrictive disease was "more likely than not related to these collagen vascular conditions."  The examiner went on to opine that it was "less likely as not that his lung disease [was] related to the contaminated water while stationed at Camp Lejeune," as "contaminated water with trichloroethylene has not been shown to cause restrictive lung disease and these chemicals at Camp Lejeune had not been shown to have caused systemic lupus."

With respect to lupus, the VA examiner acknowledged the Veteran's presumed exposure to water with an unquantified amount of trichloroethylene and tetrachloroethylene at Camp Lejeune, and that "there have been associations [of] various neoplasms with these toxic chemicals."  The examiner then opined the following: 

There have been associations [of] various neoplasms with these toxic chemicals.  It is thought that the chemical that also can affect the immune system.  Systemic lupus is an autoimmune disease.  However there ha[ve] been no epidemiologic studies that prove the connection.  In other areas along the United States Mexican border there have been higher incidence of lupus in areas where these chemicals [were found] and had higher concentration and this has been felt to be related to industrial waste at the border.  However again this has not been in association.  The etiology of systemic lupus other than it being an autoimmune disease has never been determined.  Most cases of lupus in the general population have not been associated with an exposure to these chemicals.  Therefore it is my opinion that it is less likely as not that the Veteran's systemic lupus is related to the Veteran's exposure to contaminated water at Camp Lejeune.

With respect to the claimed stomach ulcer disability, the VA examiner noted that the Veteran had developed a gastric ulcer in the 1990's while taking prednisone for his lupus condition and that he had been on treatment for prevention of ulcer recurrence since that time.  The examiner explained that he currently had normochromic normocytic anemia associated with chronic inflammation, but no ulcer disease.  Despite the lack of an ulcer diagnosis, the examiner nevertheless explained that his "development of a gastric ulcer would be associated with steroid therapy and not directly or indirectly a result of contaminated water at Camp Lejeune."  

With respect to the claimed difficulty swallowing condition, the VA examiner did not diagnose a specific disorder associated with the Veteran's subjective symptoms, but nonetheless opined that there "is nothing in the medical literature that I am aware of that associates this symptom with a[n] exposure to these chemicals.  It is therefore my opinion that it is less likely as not a result of the Veteran's exposure to contaminated water at Camp Lejeune."

Analysis 

Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted for restrictive lung disease, stomach ulcers, a disability manifested by difficulty swallowing, or lupus. 

As to the issue of current diagnosis, the VA examiner did not diagnose a current disability manifested by difficulty swallowing, and the record does not otherwise contain any competent evidence of such a disability.  Indeed, service treatment records and post-service VA treatment records are silent for any diagnosed disabilities manifested by the Veteran's subjective complaints of difficulty swallowing.  Here, the Board notes that complaints, alone, are not enough to establish service connection.  There must be competent evidence of a current disability resulting from that condition or injury. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").

As explained below, the Veteran is competent to report that he experiences certain symptoms -such as difficulty swallowing - but he is not competent to diagnose or attribute his symptoms to a related medical disorder. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Accordingly, the preponderance of the evidence is against a finding that the Veteran had a disability manifested by difficulty swallowing at any time during the course of the claim or appeal.  As the first element of service connection has not been met, the appeal must be denied. Brammer v. Derwinski, 3 Vet. App. 223 (1992) (stating that "[i]n the absence of proof of a present disability there can be no valid claim").  There is no reasonable doubt to be resolved as to this issue. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  

While there is no competent evidence of a current disability manifested by difficulty swallowing, the medical evidence does confirm current restrictive lung disease and lupus diagnoses.  Here, the Board notes VA treatment records show a history of asthma, but no current asthma condition was shown upon VA examination in 2011; further, although the Veteran uses an albuterol inhaler, the VA examiner noted that this was used in conjunction with his restrictive lung disease condition.  Accordingly, for purposes of this analysis, restrictive lung disease is the currently diagnosed respiratory disability.  (Note: there has been no evidence of bronchitis during the current appeal period). 

With respect to the claimed stomach ulcers, the VA examiner explained that the Veteran suffered from prednisone-induced ulcers in the 1990's, and that he did not currently have ulcer disease due to the fact that he was on preventive medication.  In light of the Veteran's continued need to take medication to prevent the reoccurrence of prednisone-induced ulcers, the Board finds that this meets the "current disability" requirement for service connection in this regard.  

The record also establishes that the Veteran was on active duty at Camp Lejeune duty during the contamination period.  VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Notably, restrictive lung disease, stomach ulcers, and lupus are not among the diseases the NRC has identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure. Id. at Appendix B.  As noted above, the list of 14 diseases is not an exhaustive list. 

However, the only probative medical evidence in this case is against the Veteran's claims for service connection on this basis.  Indeed, the 2011 VA examiner expressly opined that the Veteran's lupus, restrictive lung disability, and prior ulcer disability were not related to his exposure to contaminated water at Camp Lejeune.  The examiner instead attributed the restrictive lung disease and prior gastric ulcers to the lupus condition (and/or medications taken therfor). 

The Board finds the October 2011 VA opinions to be highly persuasive as to the issue of whether the Veteran's current disabilities are related to his exposure to contaminated water.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a rationale for the conclusions reached; the opinions were not equivocal, vague, or ambiguous.  The Board thus attaches significant probative value to the October 2011 opinions as they were well reasoned, detailed, consistent with other evidence of record, and included access to the accurate background of the Veteran. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Notably, there are no medical opinions of record to the contrary.  

The Board further notes that the Veteran, himself, has not submitted any evidence supporting his contention that his current lung, lupus, and ulcer disabilities are related to service, to include exposure to contaminated water therein.  Consideration has been given to the Veteran's personal assertions in this regard.  See Hearing Transcript, generally.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the nature and/or etiology of medical conditions such as lupus, ulcers, restrictive lung disease, and a disability manifested by difficulty swallowing, fall outside the realm of common knowledge of a lay person.  None of the Veteran's claimed conditions are the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology. See Jandreau, supra. 

For the reasons outlined above, the Board finds that the Veteran's claims for service connection on the basis of exposure to contaminated water at Camp Lejeune must fail.  

With regard to direct service connection, the Veteran does not contend that he had onset of restrictive lung disease, lupus, or stomach ulcers during service.  His service treatment records are absent for any such treatment or diagnoses.  Furthermore, during his Board hearing, the Veteran testified that the onset of these conditions and related symptoms was about "four or five years" after his separation from service. See Hearing Transcript, p. 6.  This is supported by the evidentiary record.  Thus, the preponderance of the evidence therefore is against a finding of onset of restrictive lung disease, lupus, or stomach ulcers during service.

Additionally, the Board finds that the evidence of record does not show that the Veteran's lupus or gastric ulcers (i.e., "chronic diseases" under 38 C.F.R. § 3.3.09(a)) manifested to a compensable degree within one year of separation from active duty.  Rather, as demonstrated by the foregoing evidence, such disabilities (to include the non-chronic condition of restrictive lung disease) were not demonstrated until several (late 1980's/1990's) to many (2006, in the case of restrictive lung disease) years after separation; the Veteran has not asserted otherwise.  

The Board has also considered whether presumptive service connection for lupus and/or gastric ulcers may be awarded based on a continuity of symptomatology; however, the Board finds the Veteran has not provided any statements that he experienced symptoms of lupus or gastric ulcers within a year of his discharge from active service or continuous to the date(s) of diagnosis. See Hearing Testimony, p.6.  Therefore, the Board finds that presumptive service connection for lupus and gastric ulcers, to include on the basis of continuity of symptomatology, is not warranted. See 38 C.F.R. §§ 3.307, 3.309.

In sum, service treatment records are silent as to complaints, treatment, or diagnoses referable to lupus, restrictive lung disease, or stomach ulcers; the record does not demonstrate evidence of such disabilities for several to many years after separation from service; the Veteran has expressly denied in-service onset and/or continuity of lupus, lung, and/or ulcer symptoms since separation; and, while the record establishes that he was affirmatively exposed to contaminated water at Camp Lejeune, the most competent and probative evidence in this case, namely, the 2011 VA opinion, supports the conclusion that the lupus, restrictive lung disease, and stomach ulcers are not related to in-service consumption of contaminated water.  

Lastly, as noted above, the Veteran initially asserted that his respiratory disability - restrictive lung disease - was the result of asbestos exposure.  During his hearing before the undersigned, he clarified that he was not seeking service connection on this basis.  Regardless of the Veteran's current assertions in this regard, the Board notes that the record fails to demonstrate that he was actually exposed to asbestos during active duty service.  In so finding, the Board acknowledges that VA treatment records note a history of asbestos exposure with restrictive lung disease (see, e.g., February 2009 VA treatment record); however, these histories/assessments are based solely on the Veteran's own unsubstantiated accounts of exposure. See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  

Even assuming, arguendo, that he was exposed, there is no competent evidence linking his restrictive lung disease to asbestos exposure in the claims file. See M21-MR part IV, subpart ii, Ch. 2, Sec. C, Para. 9(b)(Diseases associated with asbestos exposure include pulmonary fibrosis (asbestosis), tumors, pleural effusions, pleural plaques, mesotheliomas of pleura and peritoneum and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate).  

To the extent the Veteran has ever asserted a causal relationship between restrictive lung disease and his service, to specifically include exposure to asbestos, an etiological opinion is not a question that can be competently answered by him as a lay person; such falls far outside the realm of common knowledge of a lay person. Jandreau, supra.  Accordingly, a claim for service connection for restrictive lung disease on this basis must also fail.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for systemic lupus, restrictive lung disease, stomach ulcers, and a disability manifested by swallowing difficulty; accordingly, the claims must be denied.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for systemic lupus is reopened, and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a respiratory disability, claimed as restrictive lung disease, asthma, and bronchitis, is reopened, and, to that extent only, the appeal is granted.

Entitlement to service connection for systemic lupus is denied. 

Entitlement to service connection for a respiratory disability, diagnosed as restrictive lung disease, is denied. 

Entitlement to service connection for a disability manifested by difficulty swallowing is denied. 

Entitlement to service connection for stomach ulcers is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


